STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   April 24, 2018
               Plaintiff-Appellee,

v                                                                  No. 335736
                                                                   Wayne Circuit Court
MYRON GREGORY JESSIE,                                              LC No. 16-005646-01-FC

               Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

v                                                                  No. 335738
                                                                   Wayne Circuit Court
DAVON LAMONT MILLER,                                               LC No. 16-005653-02-FC

               Defendant-Appellant.


Before: BOONSTRA, P.J., and BECKERING and RONAYNE KRAUSE, JJ.

PER CURIAM.

        In this consolidated appeal, 1 defendants Myron Jessie (Docket No. 335736) and Davon
Miller (Docket No. 335738) appeal by right their convictions and sentences entered after a joint
trial before a single jury. The jury convicted Jessie of two counts of armed robbery,
MCL 750.529, and one count of first-degree home invasion, MCL 750.110a(2),2 and convicted
Miller of two counts of armed robbery, and single counts of first-degree home invasion, carrying a
weapon with unlawful intent, MCL 750.226, and possession of a firearm during the commission of


1
  See People v Jessie, unpublished order of the Court of Appeals, issued December 6, 2017
(Docket Nos. 335736 & 335738).
2
 The trial court granted Jessie’s motion for a directed verdict on additional charges of carrying a
weapon with unlawful intent, MCL 750.226, felon in possession of a firearm, MCL 750.224f, and
possession of a firearm during the commission of a felony, MCL 750.227b.

                                                -1-
a felony (felony-firearm), MCL 750.227b. The trial court sentenced Jessie as a second-offense
habitual offender, MCL 769.10, to concurrent prison terms of 24 to 50 years for each robbery
conviction, and 9 to 30 years for the home invasion conviction. The court sentenced Miller to
concurrent prison terms of 18 to 40 years for each robbery conviction, 7 to 20 years for the home
invasion conviction, and one to five years for the carrying a weapon with unlawful intent
conviction, to be served consecutive to a two-year term of imprisonment for the felony-firearm
conviction. We affirm in both appeals.

                    I. PERTINENT FACTS AND PROCEDURAL HISTORY

        Jessie and Miller were charged with offenses related to the home invasion and armed
robbery of Jessie’s neighbors, Daniel and Terry McNamara, on May 23, 2017, in Detroit. The
prosecution’s theory was that Jessie was the linchpin of this criminal episode because he used his
personal relationship with the McNamaras to induce them into opening their door for Miller and a
third participant, Delond Matlock,3 knowing that Miller and Matlock intended to commit a
robbery. The victims testified that Jessie knocked on their front door and engaged Daniel in a
conversation about Daniel mowing someone’s lawn. Jessie then left and entered a white car with
two other men. Moments later, Miller knocked on Daniel’s front door, had a similar exchange
with Daniel, and asked if he could return and use the side door. Miller then walked away toward
the white car, although Daniel did not see whether he entered the car. Shortly thereafter, Miller
and Matlock knocked on the side door of the house and again engaged Daniel in another similar
lawn-related conversation. Matlock then pointed a pistol at Daniel and Miller demanded Daniel’s
rings. Matlock ordered Daniel into the basement, where Matlock held both Daniel and Terry at
gunpoint and demanded their gold and wedding rings. Miller remained upstairs and searched the
premises. Matlock stated that he would have to kill the McNamaras because they had seen his
face, but when he attempted to fire the gun, it jammed. Daniel managed to retrieve his own gun,
which he fired at Matlock as Matlock fled. Miller fled from the house as well, but left a sweatshirt
behind. Both Daniel and Terry identified Jessie as the person who had originally approached the
house, and from photographic lineups they identified Matlock and Miller as the robbers.

       At trial, Jessie and Miller both denied involvement in the offense. The sweatshirt left at
the scene contained Miller’s DNA as well as that of two other unknown individuals (not Jessie or
Matlock). DNA analysis of bloodstains found at the scene revealed Matlock’s DNA, with Miller
and Jessie excluded as possible contributors.

                       II. DOCKET NO. 335736 (DEFENDANT JESSIE)

                            A. SUFFICIENCY OF THE EVIDENCE

       Jessie first argues that the prosecution failed to present sufficient evidence that he knew of
the codefendants’ criminal intent or that he did anything to assist in the crimes being committed


3
 Matlock pleaded guilty to two counts of armed robbery, one count of first-degree home invasion,
and one count of felony-firearm. He is not a party to this appeal. We will sometimes refer to
Miller and Matlock together as Jessie’s codefendants.

                                                 -2-
such as would support his conviction for first-degree home invasion and his two convictions for
armed robbery on an aiding and abetting theory. We disagree. We review de novo a challenge to
the sufficiency of the evidence. People v Bailey, 310 Mich. App. 703, 713; 873 NW2d 855 (2015).
When ascertaining whether sufficient evidence was presented at trial to support a conviction, we
must view the evidence in a light most favorable to the prosecution and determine whether a
rational trier of fact could find that the essential elements of the crime were proven beyond a
reasonable doubt. See People v Reese, 491 Mich. 127, 139; 815 NW2d 85 (2012). “[A] reviewing
court is required to draw all reasonable inferences and make credibility choices in support of the
jury verdict.” People v Nowack, 462 Mich. 392, 400; 614 NW2d 78 (2000).

        Jessie’s sufficiency argument does not focus on any specific element of the offenses for
which he was convicted, but asserts that it is speculative to conclude that he participated in
committing the offenses. At trial, the prosecution advanced the theory that Jessie was guilty of
first-degree home invasion and armed robbery as an aider or abettor.

        The elements of first-degree home invasion are: (1) the defendant broke and entered a
dwelling or entered the dwelling without permission; (2) when the defendant did so, he intended to
commit a felony, larceny, or assault, or he actually committed a felony, larceny, or assault while
entering, being present in, or exiting the dwelling; and (3) another person was lawfully present in
the dwelling or the defendant was armed with a dangerous weapon. People v Wilder, 485 Mich.
35, 43; 780 NW2d 265 (2010); MCL 750.110a(2). The elements of armed robbery are (1) an
assault, and (2) a felonious taking of property from the victim’s presence or person, (3) while the
defendant is armed with a dangerous weapon or with an article used or fashioned in such a way as
to lead a reasonable person to believe that it is a dangerous weapon. People v Ford, 262 Mich
App 443, 458; 687 NW2d 119 (2004); MCL 750.529.

        A person who aids or abets the commission of a crime may be convicted and punished as if
he or she directly committed the offense. MCL 767.39. “To support a finding that a defendant
aided and abetted a crime, the prosecution must show that (1) the crime charged was committed by
the defendant or some other person, (2) the defendant performed acts or gave encouragement that
assisted the commission of the crime, and (3) the defendant [either] intended the commission of
the crime or had knowledge that the principal intended its commission at the time he gave aid and
encouragement[,]” People v Izarraras-Placante, 246 Mich. App. 490, 496-497; 633 NW2d 18
(2001) (citation omitted), “or, alternatively, that the charged offense was a natural and probable
consequence of the commission of the intended offense,” People v Robinson, 475 Mich. 1, 15; 715
NW2d 44 (2006). “Aiding and abetting” describes all forms of assistance rendered to the
perpetrator of a crime and comprehends all words or deeds that might support, encourage, or incite
the commission of a crime. People v Carines, 460 Mich. 750, 757; 597 NW2d 130 (1999); People
v Rockwell, 188 Mich. App. 405, 411-412; 470 NW2d 673 (1991). “The quantum of aid or advice
is immaterial as long as it had the effect of inducing the crime.” People v Lawton, 196 Mich. App.
341, 352; 492 NW2d 810 (1992). An aider or abettor’s state of mind may be inferred from all the
facts and circumstances, including a close association between the defendant and the principal, the
defendant’s participation in the planning or execution of the crime, and evidence of flight after the
crime. Carines, 460 Mich. at 757; People v Bennett, 290 Mich. App. 465, 474; 802 NW2d 627
(2010).



                                                -3-
        Viewed in a light most favorable to the prosecution, the evidence was sufficient to show
that Miller and Matlock committed the crimes of first-degree home invasion and armed robbery by
forcing their way into the McNamaras’ home while Matlock was armed with a pistol and taking
their rings and other belongings. And there was sufficient circumstantial evidence that Jessie
assisted his codefendants in the commission of the crimes by using his personal relationship with
the McNamaras to lay the groundwork for his codefendants to subsequently force their way into
the house to rob the McNamaras. Specifically, the evidence showed that Jessie approached the
McNamaras’ front door and engaged Daniel in a bogus conversation about lawn services,4 thereby
causing Daniel to let down his guard when, moments later, Miller, whom Daniel did not know but
reasonably associated with Jessie, came to the front door, engaged Daniel in the same
conversation, and acquired permission from Daniel to return and use the side door, ultimately
allowing Miller and Matlock the opportunity to force their way into the McNamaras’ home and
rob them.

        Finally, the evidence also was sufficient for a rational trier of fact to conclude beyond a
reasonable doubt that Jessie knew that his codefendants intended to commit armed robbery and
home invasion at the time he gave aid and encouragement, or to at a minimum conclude that he
was aware that Miller and Matlock intended to commit armed robbery and that the commission of
a home invasion was a natural and probable consequence of the intended armed robberies.
Jessie’s conduct before the home invasion, the conspicuous similarities in the conversations with
Daniel by both Jessie and Miller, the close temporal proximity in their appearances at the
McNamaras’ door, and the fact that Jessie entered the same white car that Miller approached
supports the inference that Jessie and his codefendants acted in concert to commit the crimes.
Accordingly, the evidence was sufficient to support Jessie’s convictions of first-degree home
invasion and two counts of armed robbery under an aiding and abetting theory. Izarraras-
Placante, 246 Mich. App. at 496-497; see also Reese, 491 Mich. at 139.

                               B. OFFENSE VARIABLE SCORING

        Jessie also argues that he is entitled to be resentenced because the trial court erroneously
assessed points for offense variables (OV) 8, 10, and 13. Although we agree that OV 8 was
improperly assessed 15 points, we disagree regarding the other two variables and conclude that
resentencing is not required. When reviewing a trial court’s scoring decision, the trial court’s
“factual determinations are reviewed for clear error and must be supported by a preponderance of
the evidence.” People v Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013). “Whether the facts,
as found, are adequate to satisfy the scoring conditions prescribed by statute, i.e., the application
of the facts to the law, is a question of statutory interpretation, which an appellate court reviews de
novo.” Id.

                                               1. OV 8




4
 Daniel testified that he did not mow lawns for money, that his lawn mower was broken, and that
he found the conversation “strange.”

                                                 -4-
         MCL 777.38(1)(a) directs the trial court to assess 15 points if “[a] victim was asported to
another place of greater danger or to a situation of greater danger[.]” The “asportation” element of
OV 8 is satisfied “[i]f a victim was carried away or removed to another place of greater danger or
to a situation of greater danger[.]” People v Barrera, 500 Mich. 14; 892 NW2d 789 (2017).

        Jessie argues that OV 8 should not have been assessed points because he was not a
participant in the asportation of either victim. We agree. No evidence was presented that Jessie
was present during the victims’ asportation, moved either victim into the basement, or directed
that either victim be moved there. “[A] defendant shall not have points assessed solely on the
basis of his or her co-offenders’ conduct unless the OV at issue specifically indicates to the
contrary.” People v Gloster, 499 Mich. 199, 206; 880 NW2d 776 (2016). In contrast to some
other offense variables, OV 8 does not specifically direct the trial court to assess a defendant
points based on the conduct of a codefendant. MCL 777.38. In light of the foregoing, the trial
court clearly erred in finding that Jessie’s conduct warranted the assessment of 15 points for OV 8.

        Although the trial court erred in assessing 15 points for OV 8, the error does not entitle
Jessie to resentencing. The trial court scored the guidelines for Jessie’s convictions of armed
robbery, which is a class A offense. MCL 777.16y. Jessie received a total OV score of 96 points,
which combined with his 52 prior record variable points, placed him in the E-V cell of the
applicable sentencing grid, for which the minimum sentence range is 171 to 356 months for a
second-offense habitual offender. MCL 777.62; MCL 777.21(3)(a). Reducing Jessie’s OV score
by 15 points would make his OV score 81 points and would not alter his placement in OV Level V
(80-99 points), and thus would have no effect on his guidelines range. Because the alleged
scoring error did not affect the appropriate guidelines range, Jessie is not entitled to resentencing
on this basis. See People v Francisco, 474 Mich. 82, 89 n 8; 711 NW2d 44 (2006); People v
Biddles, 316 Mich. App. 148, 156; 896 NW2d 461 (2016).

                                             2. OV 10

        OV 10 addresses exploitation of a vulnerable victim, and the trial court must assess 15
points if “[p]redatory conduct was involved.” MCL 777.40(1)(a). “ ‘Predatory conduct’ means
preoffense conduct directed at a victim . . . for the primary purpose of victimization.”
MCL 777.40(3)(a). Predatory conduct encompasses “only those forms of ‘preoffense conduct’
that are commonly understood as being ‘predatory’ in nature . . . as opposed to purely
opportunistic criminal conduct or ‘preoffense conduct’ involving nothing more than run-of-the-
mill planning to effect a crime or subsequent escape without detection.” People v Huston, 489
Mich. 451, 462; 802 NW2d 261 (2011) (citation omitted). In order to find that a defendant
engaged in predatory conduct, a trial court must conclude that (1) the defendant engaged in
preoffense conduct, (2) the defendant directed that conduct toward “one or more specific victims
who suffered from a readily apparent susceptibility to injury, physical restraint, persuasion, or
temptation[,]” and (3) the defendant’s primary purpose in engaging in the preoffense conduct was
victimization. People v Cannon, 481 Mich. 152, 161-162; 749 NW2d 257 (2008).

       The trial court did not err in concluding that Jessie engaged in preoffense conduct directed
at Daniel, with the intent to victimize both Daniel and Terry by having their home invaded and
robbing them. There was evidence that the McNamaras had known Jessie, their neighbor, for
approximately three years, and had paid him to perform odd jobs around their house to help him

                                                 -5-
out. They trusted Jessie because he was their neighbor and considered him a friend. Using this
trusted relationship, Jessie went to the McNamaras’ front door and engaged Daniel in a strange
conversation about lawn services, causing Daniel to let down his guard and ultimately allowing
Miller and Matlock to take advantage of Daniel, invade the McNamaras’ home, and rob both
Daniel and Terry. Thus, the McNamaras were not random victims who were merely the subject of
“opportunistic criminal conduct.” 489 Mich. at 462. Rather, the evidence showed that (1) Jessie
engaged in preoffense conduct as demonstrated by his using his trusted relationship with the
McNamaras to entice Daniel into trusting Jessie’s associate, (2) Jessie’s conduct was directed
specifically toward Daniel, who was particularly vulnerable and susceptible to persuasion
considering his relationship with Jessie, and (3) Jessie’s primary purpose in engaging in the
preoffense conduct was to lay the groundwork for his associates to invade the McNamaras’ home
and rob them. In light of the foregoing, the trial court did not clearly err in finding that Jessie’s
conduct warranted a 15-point score for OV 10. Hardy, 494 Mich. at 438.

                                             3. OV 13

        OV 13 addresses a “continuing pattern of criminal behavior.” The trial court must assess
25 points for OV 13 if “[t]he offense was part of a pattern of felonious criminal activity involving
3 or more crimes against a person.” MCL 777.43(1)(c). Jessie argues that he has no qualifying
offenses because his only prior felony was in 2007, and there were no other offenses that did not
result in a conviction. However, all crimes within a five-year period, including the sentencing
offense, must be counted, MCL 777.43(2)(a), and a pattern of criminal activity may be based on
multiple offenses arising from the same event or from a single criminal episode. See People v
Harmon, 248 Mich. App. 522, 532; 640 NW2d 314 (2001), and People v Gibbs, 299 Mich. App.
473, 487; 830 NW2d 821 (2013). Jessie was convicted of two separate counts of armed robbery—
one for each victim, which are crimes against a person, MCL 777.16y, and he was also convicted
of first-degree home invasion, which likewise is designated as a crime against a person,
MCL 777.16f. Because Jessie was convicted of three qualifying offenses resulting from separate
criminal acts, the trial court correctly assessed 25 points for OV 13. See People v Carll, ___ Mich
App ___ ,___; ___ NW2d ___ (2018) (Docket No. 336272); slip op at 6, citing People v Gibbs,
299 Mich. App. 473, 487; 830 NW2d 821 (2013) (stating that OV 13 is properly assessed at 25
points when a defendant commits separate criminal acts that arise out of “a single criminal
episode” and noting that defendant Gibbs was convicted of the armed robbery of two individual
victims as well as the unarmed robbery of a jewelry store.)5 Accordingly, Jessie has not identified
any scoring error that warrants resentencing.

                      II. DOCKET NO. 335738 (DEFENDANT MILLER)

                            A. SUFFICIENCY OF THE EVIDENCE




5
  Although Jessie was convicted on an aiding and abetting theory rather than as the principal
perpetrator of the criminal acts, once convicted the trial court was directed to punish him as
though he had directly committed the offenses. MCL 767.39.

                                                -6-
        Miller argues that the prosecution failed to present sufficient evidence to establish his
identity as a participant in the criminal episode. We disagree.

        Identity is an essential element in a criminal prosecution, see People v Oliphant, 399 Mich.
472, 489; 250 NW2d 443 (1976), and the prosecution must prove the identity of the defendant as
the perpetrator of a charged offense beyond a reasonable doubt, People v Kern, 6 Mich. App. 406,
409-410; 149 NW2d 216 (1967). Positive identification by a witness or circumstantial evidence
and reasonable inferences arising from it may be sufficient to support a conviction of a crime. See
Nowack, 462 Mich. at 400; People v Davis, 241 Mich. App. 697, 700; 617 NW2d 381 (2000). The
credibility of identification testimony is for the trier of fact to resolve and this Court will not
resolve it anew. See Nowack, 462 Mich. at 400.

         Two eyewitnesses unequivocally identified Miller. Both Daniel and Terry selected Miller
from photographic lineups, and identified him at trial as one of the criminal actors. Daniel
testified that he “was one hundred percent certain [of Miller’s identity as such] at the time [of the
photographic lineup] and [was] still one hundred percent certain [at the time of trial].” Terry
testified that she is good with faces and that Miller’s face “stood out to her.” She “just
remembered his face, the way his eyes were.” The detective who conducted the photographic
lineup for Terry testified that she selected Miller “quick[ly]” and “was confident” in her
identification. These witnesses’ testimony, if believed, was sufficient to establish Miller’s identity
as one of the participants. Davis, 241 Mich. App. at 700. Additionally, apart from Daniel’s and
Terry’s positive and unequivocal identifications of Miller, the prosecution presented evidence that
the perpetrator identified as Miller fled from the house, leaving his sweatshirt behind, and that
Miller’s DNA was found on the sweatshirt. This DNA evidence enhanced the reliability of the
eyewitness identifications. Viewed in a light most favorable to the prosecution, the evidence was
sufficient to support a finding beyond a reasonable doubt that Miller was one of the participants in
the criminal episode. See Nowack, 462 Mich. at 400.

       Miller argues that the McNamaras’ identification testimony was not reliable, and that he
was found to be only one of three contributors of the DNA found on the sweatshirt. This
challenge goes to the weight of the evidence rather than its sufficiency. People v Scotts, 80 Mich
App 1, 9; 263 NW2d 272 (1977). Indeed, these same challenges were presented to the jury during
trial. This Court “will not interfere with the jury’s determinations regarding weight of the
evidence and the credibility of the witnesses.” People v Unger, 278 Mich. App. 210, 222; 749
NW2d 272 (2008); see also Nowack, 462 Mich. at 400. Even where a witness’s identification of
the defendant is less than positive, the question remains one for the trier of fact. People v
Abernathy, 39 Mich. App. 5, 7; 197 NW2d 106 (1972). Applying these standards, we will not
disturb the jury’s determination that the evidence established Miller’s identity as one of the
perpetrators.

                                  B. JUDICIAL FACT-FINDING

        Miller also argues that the trial court erred by engaging in impermissible judicial fact-
finding in assessing points for OVs 4, 8, and 10. We disagree. Because Miller did not object on
this basis at sentencing, this claim is unpreserved and our review is limited to plain error affecting
substantial rights. People v Lockridge, 498 Mich. 358, 392; 870 NW2d 502 (2015).


                                                 -7-
        Miller acknowledges that the trial court imposed sentences within the guidelines range that
was calculated using judicially-found facts. His only argument—that the trial court was required
to consider a guidelines range that was not based on judicial fact-finding—is meritless. In
Lockridge, our Supreme Court held that Michigan’s sentencing guidelines were constitutionally
deficient, in violation of the Sixth Amendment, to the extent that they “require judicial fact-finding
beyond facts admitted by the defendant or found by the jury to score offense variables (OVs) that
mandatorily increase the floor of the guidelines minimum sentence range . . . .” Id. at 364. To
remedy this deficiency, the Court held that the guidelines are advisory only. Id. at 365. Under
Lockridge, however, trial courts are still required to “continue to consult the applicable guidelines
range and take it into account when imposing a sentence,” and are permitted, to score the
guidelines using judicially-found facts. Id. at 392 n 28. In fact, the Lockridge Court was clear that
its opinion “does nothing to undercut the requirement that the highest number of points must be
assessed for all OVs, whether using judge-found facts or not.” Id. As this Court explained in
Biddles, 316 Mich. App. at 158,

       [t]he constitutional evil addressed by the Lockridge Court was not judicial fact-
       finding in and of itself, it was judicial fact-finding in conjunction with required
       application of those found facts for purposes of increasing a mandatory minimum
       sentence range, which constitutional violation was remedied in Lockridge by
       making the guidelines advisory, not by eliminating judicial fact-finding.

More recently, in People v Steanhouse, 500 Mich. 453; 902 NW2d 327 (2017), our Supreme Court
reaffirmed its holding in Lockridge that “the sentencing guidelines are advisory only.” Id. at 466.
The Court articulated that, “[w]hat made the guidelines unconstitutional, in other words, was the
combination of the two mandates of judicial fact-finding and adherence to the guidelines.” Id. at
467.

        In this case, Miller was sentenced more than one year after Lockridge was decided. The
trial court expressed its awareness that the guidelines were “only advisory.” There is nothing in
the record to suggest that the trial court sentenced Miller in a manner inconsistent with Lockridge.
Because the guidelines were advisory, and the trial court was permitted to rely on judicially-found
facts in assessing points for OVs 4, 8, and 10, Miller has not demonstrated that an
“unconstitutional constraint on judicial discretion actually impaired his Sixth Amendment right.”
Lockridge, 498 Mich. at 395. Accordingly, Miller is not entitled to resentencing.

       Affirmed in both docket numbers.



                                                             /s/ Mark T. Boonstra
                                                             /s/ Jane M. Beckering
                                                             /s/ Amy Ronayne Krause




                                                 -8-